Citation Nr: 0621799	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-28 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
November 1941 to January 1943 and from March 1945 to April 
1946.  He was a prisoner of war (POW) from May 1942 to 
January 1943. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2003 and May 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.

The issue of entitlement to accrued benefits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's death in June 2002 was caused by septic 
shock, and the underlying cause of death as community 
acquired pneumonia IV and pulmonary tuberculosis (PTB) 111, 
with azotemia, pre-renal, as another significant condition 
contributing to the death.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.

4.  The veteran served from November 1941 to January 1943 and 
from March 1945 to April 1946 in the Philippine Commonwealth 
Army.  He was a POW from May 1942 to January 1943.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2005).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met. 38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death.  The appellant was provided adequate 
notice as to the evidence needed to substantiate her claims.  
In a VCAA letter of November 2003 the appellant was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant, what evidence 
the VA would attempt to obtain on her behalf, and what 
evidence was to be provided by her.  In addition, the 
appellant was informed of the specific law applicable to the 
claim.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Therefore, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The letter predated the 
rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in November 2003 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, outpatient medical records, service 
medical records and a death certificate have been obtained.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required, nor has the delayed notice of the VCAA 
resulted in any prejudice to the veteran.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

With regards to the claim non-service-connected pension 
benefits the Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  No other 
development is warranted in this case because the law, and 
not the evidence, is dispositive.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).

The enactment of the VCAA has no material effect on 
adjudication of the claim for non-service-connected death 
pension benefits currently before the Board.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the Court held that the 
enactment of the VCAA does not affect matters on appeal when 
the question is one limited to statutory interpretation.  See 
also Manning v. Principi, 16 Vet. App. 534, 542 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA with regards to the 
issues of entitlement to accrued benefits and non-service-
connected death pension.

Legal Analysis

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including pulmonary tuberculosis, if 
manifested to a compensable degree within the prescribed 
presumptive period.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran was not service-connected for any disease or 
injury during his lifetime. The appellant alleges that the 
veteran's death should be service connected as he was a POW 
and as such suffered hardships during captivity which caused 
his illness which led to his death.  She is not competent to 
make such an assessment.  The appellant as a lay person has 
not been shown to be capable of making medical conclusions, 
thus, her statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran who served from November 1941 to January 1943 and 
from March 1945 to April 1946 and who was a POW from May 1942 
to January 1943, died in June 2002.  The immediate cause of 
death was septic shock, and the underlying cause of death was 
community acquired pneumonia IV and pulmonary tuberculosis 
(PTB) 111, with azotemia, pre-renal, as another significant 
condition contributing to the death.  At the time of death, 
service connection was not in effect for any disability.  
Furthermore, there is no competent evidence of septic shock, 
pneumonia, PTB or azotemia during service or within one year 
of separation and there is no competent evidence attributing 
either of those conditions to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

The Board notes that tuberculosis may be presumed to have 
been incurred during active military service if manifest to a 
degree of 10 percent within three years after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  Evidence of 
activity on comparative study of X-ray films showing 
pulmonary tuberculosis within the 3-year presumption period 
provided by section 3.307(a)(3) will be taken as establishing 
service connection for active pulmonary tuberculosis 
subsequently diagnosed by approved methods.  38 C.F.R. § 
3.371(a).  Diagnosis of active pulmonary tuberculosis by 
private physicians on the basis of their examination, 
observation, or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. 3.374(c).

There is no evidence of record to show that the veteran's PTB 
manifested within 3 years of separation from service.  The 
earliest medical records documenting a diagnosis of PTB are 
from April 2002.  Therefore it cannot be presumed that the 
veteran incurred the PTB while in service.  

Furthermore, the Board notes that 38 C.F.R. § 3.309 (c) 
provides that certain diseases specific to POWs may be 
presumed to have been incurred in service if manifest to a 
degree of 10 percent.  However, none of the death causing 
conditions are within the diseases listed under 38 C.F.R. 
§ 3.309(c).  Therefore, the presumptive provisions of 
38 C.F.R. § 3.309 (c) are not for application.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death.  The preponderance of the 
evidence if against the claim and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

Death Pension

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces. 38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190. 38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress. shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to non-service-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  

In order to establish eligibility for pension benefits, the 
veteran must have had qualifying recognized service.  In the 
instant case, the veteran served on active duty with the 
Philippine Commonwealth Amy from November 1941 to January 
1943 , and from March 1945 to April 1946; he was a POW from 
May 1942 to January 1943.  Although the veteran served 
honorably, nothing in the record establishes that service was 
other than in the Philippine Commonwealth Army which does not 
qualify the veteran for pension benefits .  Therefore, the 
veteran did not have qualifying service for pension benefits 
and the appellant does not qualify for death pension 
benefits.  As the claim has no legal merit, the benefit must 
be denied.  See Sabonis, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to non-service connected death pension benefit is 
denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

At the time of the veteran's death there was a claim pending 
for service connection for peripheral neuropathy, psychosis, 
diabetes mellitus, type II, Koch's infection, dementia, 
seborrheic dermatitis, nutritional deficiency, osteoporosis 
secondary to nutritional deficiency, and pneumonia.  The 
Board notes that the appellant was not issued a VCAA letter 
with regards to the issue of service connection for accrued 
benefits.  A VCAA letter must be issued.

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue the appellant a VCAA 
letter with respect to the issue of 
entitlement to accrued benefits.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


